DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7, and 9-16 are pending in this application.  Claims 6 and 8 have been cancelled.  Claims 1-5, 7, and 9-16 are rejected in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 9-16 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bakker et al (WO 2009/029406) in view of Kohane et al (WO 2009/029406), CN 102293266, and CN 106108026.
As to claims 1-5, 7, and 9-16, Bakker et al solve the same problem as posed in the current application.  Bakker et al disclose complex coacervate micro-particles that simultaneously function as fat replacers (see entire document, especially claims 1, 2; page 1, lines 4-6) and as lubricating agents (page 2, lines 4-6; page 1, lines 19-20 for explanation, and page 17, lines 19-20) in food and cosmetic products.  Bakker et al teach the use of acacia gum (i.e. gum arabic) (page 5, lines 14-24).
	The claims differ as to the use of chitosan.
Kohane et al (WO 2009/029406) disclose complex coacervate micro-particles having an oily core comprising a nutrient, e.g. essential fatty acids, to be used in numerous food products that are also envisaged in Bakker et al.  Kohane et al (paragraphs 17-18 and example 1) lists cationic and anionic 
CN 102293266 teaches a smooth and stable food-grade complex coacervate particles based on an oily core and a shell comprised of chitosan and gum arabic (acacia), produced at acidic pH. These particles are stable and are used in food products. (see the abstract and entire translation).
CN 106108026 teaches food-grade complex coacervate particles based on an oily (Vitamin A) core and a shell comprised of chitosan and gum arabic, produced at acidic pH (see entire translation). These particles present a regular spherical, smooth and corrugation-less surface (page 4, 2nd paragraph, towards the middle of the page), and are defined by their angle of repose being low, i.e. they are easily flowing (page 5, 2nd paragraph, from the middle onwards). They are used in food products, e.g. to fortify wheat flour or cereal powder. 
It would have been obvious to one of ordinary skill in the art to use chitosan as taught by Kohane et al in that of Bakker et al because the use of coacervates, including chitosan and gum arabic, in the food art is conventional as taught by CN 102293266 and CN 106108026.  The fact that in both Bakker et al and Kohane et al, the same coacervates are used in the same application, would lead a 
Faced with the problem to provide complex coacervate microparticles in Bakker et al, which are to serve as fat replacer and are also to provide "oily properties” (page 2), i.e. a smooth and oily taste, texture, mouthfeel and lubricity (page 1); a person of ordinary skill would be led by Kohane et al (paragraph 34), to select chitosan as an alternative cationic polymer to gelatin, while being aware that this generally also leads to complex coacervate delivery systems with desired physical properties, such as good mouthfeel (paragraph 19). 
Thus, by applying the teaching of Kohane et al, a person of ordinary skill would obtain coacervates and their use as referred to in present claims 1-8, 14, and 15; as well as the application in products as referred to in present claims 9-10, and in products as claimed in present claims 11-13, and 16.
It is noted that Bakker et al and Kohane et al generally prepare the coacervates in an acidic medium and in specified ratios of biopolymers (see e.g. Bakker et al, pages 5-6 and Kohane et al, paragraphs 9 and 17).

US 20140186503, 20130095210, 20130004617, and 20070042184 are cited as of interest to the claimed invention.
Response to Arguments
Applicant's arguments filed January 3, 2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach the specific combination of gum arabic and chitosan with the claimed ratio.

The prior art clearly teaches the use of gum arabic and chitosan in the production of coacervate systems for use in food.  Once the art recognizes the use of the components then the manipulation of amounts would be expected, obvious, and well-within the skill of the art.  In the absence of a showing to the contrary, Applicant is using known components for their art-recognized function to obtain no more than expected results.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
March 4, 2022